SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: American Independence Funds Trust Rx Dynamic Stock Fund 1345 Avenue of the Americas, 2nd Floor New York, NY 10105 (866) 410-2006 www.riskxfunds.com April 11, 2016 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of the Rx Dynamic Stock Fund, a separate investment series of the Trust, (the “Fund”), to be held at 10:00 a.m. (Eastern time) on May 27, 2016, at the Trust’s offices located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of an Investment Sub-Advisory Agreement between RiskX Investments, LLC and Navellier & Associates, Inc. on behalf of the Fund; Approval to change the Fund’s diversification status from diversified to non-diversified; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing, and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the Rx Dynamic Stock Fund.Sincerely,/s/John J. PileggiJohn J. PileggiPresidentAmerican Independence Funds Trust American Independence Funds Trust Rx Dynamic Stock Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105, on May 27, 2016, at 10:00 a.m. (Eastern time) for the following purposes:1. To approve a new Investment Sub-Advisory Agreement between RiskX Investments, LLC and Navellier & Associates, Inc. on behalf of the Rx Dynamic Stock Fund (the “Fund”); 2. To approve a change in the Fund’s diversification status from diversified to non-diversified; and3. To transact such other business as may properly come before the Meeting, or any adjournments thereto. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “FOR” the proposals. The matter for Proposals 1 and 2 referred to above are discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on April 5, 2016, as the record date for determining shareholders entitled to notice of, and to vote at, the Meeting. Each share of the Fund is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. John J. PileggiPresidentAmerican Independence Funds Trust Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. ii American Independence Funds Trust Rx Dynamic Stock Fund PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 27, 2016INTRODUCTIONThis proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) with respect to the Rx Dynamic Stock Fund (“Stock Fund” or the “Fund”) for voting at the special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on May 27, 2016, at the Trust’s offices at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105 and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders. The Trust will furnish, without charge, a copy of the Fund’s most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIESThe Board is soliciting votes from shareholders of the Trust with respect to the Proposals discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card on or about April 15, 2016. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates, or a professional solicitation organization may solicit proxies by telephone, facsimile or personally, at no extra cost to shareholders. (See “Shareholder Meeting Costs and Voting Procedures” under “ADDITIONAL INFORMATION ABOUT THE FUND.”) In addition to the mailing, this Proxy Statement is available on the website www.riskxfunds.com under the “Documents” tab (see “Applications and Forms”). In the case where multiple shareholders share the same address, unless we have received contrary instructions, only one Proxy Statement will be sent to the address of record but the mailing will include multiple proxy cards, one for each shareholder. To receive an additional copy, to notify the Fund that you would like to receive separate copies in the future, or to request delivery of only a single copy in the future, direct your request to American Independence Funds Trust, 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105 or call (212) 488-1331.The appointed proxies will vote in their discretion on any other business as may properly come before the Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of the Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. At this time, the Trust knows of no other business to be voted upon at the Meeting other than the proposals set forth in the accompanying Notice of Special Meeting of Shareholders and described in this Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted “FOR” the proposals. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of one-third of the outstanding shares of the Fund shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. 1 The proposals require the affirmative vote of a “majority of the outstanding voting securities” of the Fund. The term “majority of the outstanding voting securities” of the Fund as defined by the Investment Company Act of 1940, as amended (the “1940 Act”), means: the affirmative vote of the lesser of (i) 67% or more of the voting securities of that Fund present at the meeting if more than 50% of the outstanding shares of that Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of that Fund.The Board has fixed the close of business on April 5, 2016 as the record date (the “Record Date”) for determining holders of Fund shares entitled to notice of, and to vote at, the Meeting. See “Ownership of Shares” under “ADDITIONAL INFORMATION ABOUT THE FUND” for record date shares of the Fund. PROPOSAL 1 – Approval of a new Investment Sub-Advisory Agreement between RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) and Navellier & Associates, Inc. (“Navellier” or the “Sub-Adviser”) on behalf of the Rx Dynamic Stock Fund Shareholders of the Rx Dynamic Stock Fund are being asked to approve a Proposed Investment Sub-Advisory Agreement between RiskX Investments and Navellier (the “Investment Sub-Advisory Agreement”) per the recommendation by RiskX Investments and the approval by the Board of Trustees. At a Board meeting held on December 11, 2015, the Board of Trustees of the Trust, including a majority of the Independent Trustees, unanimously approved the Investment Sub-Advisory Agreement between RiskX Investments and Navellier with respect to the Fund, subject to the approval of the Fund’s shareholders. The Fund currently is managed by the Adviser pursuant to an Investment Advisory Agreement dated November 20, 2015 (see Appendix B) and does not have a sub-adviser. Federal securities laws generally require that shareholders approve agreements with an investment adviser or sub-adviser. The Board is recommending the approval of the Investment Sub-Advisory Agreement for the Fund. Background At the start of 2015, RiskX Investments began reviewing the investment strategy of the portfolio manager and the difficult performance the Fund had in 2014, and considered various options including a change in the portfolio manager due to the under-performance of the Fund. In discussions with the Board, RiskX Investments noted that the relative returns which were needed in order to keep assets in the Fund had not been achieved and, therefore, concluded that a change was appropriate and desirable. RiskX Investments specifically noted that its poor position amongst its peers based on Morningstar data was a leading factor to assets leaving the Fund. RiskX Investments had analyzed different investment styles and investment managers that might both improve performance and marketability of the Fund and initially identified AJO LP as a potential sub-adviser; however, the Fund did not obtain a quorum for the special meeting of shareholders that had been set for March 30, 2015. RiskX Investments continued to analyze other favorable opportunities and identified Navellier’s Defensive Alpha strategy as a potentially different and improved strategy to use in the management of the Fund. Navellier currently manages two other funds in the Trust: the AI Navellier Large Cap Growth Fund and the AI Navellier International Fund. At a meeting held December 11, 2015 (the “Board Meeting”), RiskX Investments recommended to the Board that Navellier become a sub-adviser to the Fund and certain principal investment strategies be changed. At the same Board Meeting, Mr. Louis Navellier presented to the Board his firm’s history, philosophy and performance with particular focus on the Defensive Alpha objective and investment strategy and the management team. After careful consideration, the Board approved a proposed Investment Sub-Advisory Agreement to retain Navellier to manage the Fund’s portfolio based on a review of Navellier’s experience, personnel and performance in the management of its Defensive Alpha strategy as well as the proposed changes to the principal investment strategies. The Board also approved a change in the Fund’s investment style from a “value” strategy to a “growth” strategy. 2 How does Proposal 1 affect shareholders of the Fund? Fees. There will be no increase in advisory fees for the Fund due to the engagement of Navellier under the new Investment Sub-Advisory Agreement. The annual advisory fees payable to RiskX Investments will remain at 1.00% of the Fund’s average net assets. In addition, RiskX Investments continues to be contractually obligated to reimburse the Fund for all expenses (except for extraordinary expenses such as litigation and expenses related to acquired fund fees) in excess of 1.16%, 1.54% and 2.16% of average daily net assets for Institutional Class shares, Class A shares and Class C shares, respectively. The expense limitations are in effect until March 1, 2017.Navellier will receive its sub-advisory fees, as described below in “Terms of the Investment Sub-Advisory Agreement”, from the Adviser out of the total advisory fees received from the Fund. The Fund and its shareholders will not incur additional fees related to the Investment Sub-Advisory Agreement. Investment Objective. The objective of the Fund will remain to provide investors with long-term capital appreciation.Investment Strategies. Certain of the Fund’s strategies will be changing to reflect that of the Defensive Alpha strategy as managed by Navellier. The following table describes the current strategies compared to those of the new strategies: CURRENT: PROPOSED: Principal Strategies: The Fund seeks long-term capital appreciation by using a growth oriented approach to selecting individual equity securities that the Adviser considers to have superior appreciation potential using third-party research and fundamental analysis. The Fund seeks long-term capital appreciation by allocating among a concentrated portfolio of equity positions and cash. Stocks will be evaluated with a growth-oriented approach to selecting the equities of companies that Navellier considers to have superior appreciation potential. The allocation among stocks and cash is determined by a proprietary “Dynamic Asset Allocation” model that seeks to respond quickly to changing market conditions. Unlike other “fully invested” equity funds, the Fund uses cash as a defensive hedge. During market volatility, the portfolio is designed to methodically rotate from 100% equity to as much as 100% cash. The Fund will have a concentrated portfolio with a maximum of 20 securities; therefore, the Fund will be a non-diversified fund as that term is defined under the 1940 Act. The Fund intends to invest in the following manner: Ø At least 80% of the Fund’s net assets, plus borrowings for investment purposes, will be invested in common and/or preferred stocks of U.S. companies. Ø Between 0% - 100% of the Fund’s portfolio will be invested in a maximum of 20 equity securities; between 0% - 100% of the Fund’s portfolio may be invested in cash and/or short-term investments. Ø N/A Ø Up to 20% of the Fund’s portfolio may be invested in a single sector (currently there are ten sectors – Energy, Materials, Industrials, Consumer Discretionary, Consumer Staples, Healthcare, Financials, Information Technology, Utilities, and Telecommunication Services). Ø At least 65% of the Fund’s net assets, plus borrowings for investment purposes, will be invested in such stocks issued by companies with large market capitalizations (over $5 billion) at the time of purchase and up to 35% of its total assets in companies with small- to mid-sized market capitalizations. Ø All equity investments will be invested in stocks issued by companies with market capitalizations over $3 billion at the time of purchase. Ø Up to 20% of the Fund’s net assets, plus borrowings for investment purposes, will be invested in common and/or preferred stock of foreign companies, including American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”). Ø May invest up to 20% of the Fund’s net assets, plus any borrowings for investment purposes, in equity securities of foreign issuersthrough Depositary Receipts and similar investments that are traded on a U.S. stock exchange. Depositary receipts are issued by a bank that purchases shares of a non-U.S. company and issues shares based on the foreign holdings. Unsponsored depositary receipts are organized independently, without the cooperation of the issuer of the underlying securities. Types of depositary receipts include American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”). ADRs trade on a U.S. exchange and thus are subject to registration and disclosure requirements under the Securities Acts of 1933 and Securities Exchange Act of 1934, each as amended, and GDRs trade on the London Stock Exchange. Ø The Fund may engage in hedging through the use of put and call options and written covered put and call options on securities in which the Fund may invest directly and that are traded on registered domestic securities exchanges or that result from separate, privately negotiated transactions (i.e., over-the-counter (OTC) options). Ø N/A Ø The Fund may also invest in securities that are convertible into common stock and preferred stock. Ø N/A Main types of securities in which the Fund may invest: Ø Common stocks of companies traded on major stock exchanges Ø Common stocks of U.S. companies, including real estate investment trusts (“REITS”)Ø ADRs and GDRs Ø Preferred stocks Ø N/A Ø Convertible bonds rated investment grade or higher with a maturity between 1-30 years Ø N/A Ø Short-term money market securities, including cash, money market mutual funds and Treasury Bills Ø Short-term money market securities, including cash, money market mutual funds and Treasury Bills Ø Derivative instruments (consisting of exchange-traded options) Ø N/A Ø Exchange-traded funds (“ETFs”) and other investment companies, including inverse ETFs; to the extent the Fund invests in ETFs and other investment companies, the Fund will bear the proportionate share of the underlying expenses of the ETF or other investment company Ø N/A Diversification status (please see Proposal 2 for further information): Diversified Non-diversified 3 Navellier’s portfolio construction process uses three steps. The first step is the “Dynamic Asset Allocation” step which determines equity and cash positions based on current market conditions. The Fund’s equity exposure may vary between 0% and 100% depending on changes in the value of the S&P 500 Index. The Dynamic Asset Allocation model is calculated on a daily basis. The second step is the stock selection process in which a database will screen out companies based on several criteria, including those with market capitalizations of less than $3 billion; a beta greater than 1.8 (beta measures the sensitivity of the stock’s rate of return to the market rate of return); and a stock price less than $10, as well as other criteria. The third step is the portfolio construction based on the first two steps. The maximum number of securities at any one time will be 20. In this instance, the top two securities, based on the stock selection process, from each of the ten sectors (Energy, Materials, Industrials, Consumer Discretionary, Consumer Staples, Healthcare, Financials, Information Technology, Utilities, and Telecommunication Services) are chosen. At initial purchase, each security will be approximately 5% of the portfolio. Based on current market conditions, the percentage in a single sector will change and may be up to 20%. Rebalancing of the Fund’s portfolio can occur once a quarter or whenever there are large changes in the market. Navellier uses a Growth Opportunity Ratio (“GO Ratio”) in reviewing stocks, which shows what part of the stock’s current price is due to the belief in that company’s future growth opportunity value. If a stock has negative momentum or a negative GO Ratio, it is typically removed from the Fund’s portfolio. Stocks that reach extreme excess momentum are trimmed in a rebalancing of the portfolio or sold when a better candidate is found. One of the most significant changes from the Fund’s current strategy will be the ability to transition to a portfolio of 100% cash when the sub-adviser believes that market conditions are unfavorable to holding equity securities. The current Fund restrictions generally limit cash holdings to a maximum of 20% of the Fund’s net assets.Investment Risks. The following are new risks under the Defensive Alpha strategy that are in addition to risks already disclosed in the Fund’s prospectus:Non-Diversified Fund Risk. The Fund is “non-diversified” under the 1940 Act, and therefore is not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio.Sector Concentration Risk. The Fund may invest a substantial portion of its assets within one or more economic sectors. To the extent the Fund is concentrated in one or more sectors, market or economic factors impacting those sectors could have a significant effect on the value of the Fund’s investments. Additionally, the Fund’s performance may be more volatile when the Fund’s investments are less diversified across sectors. Since the benchmark’s sector weights influence the Fund’s sector exposure, the Fund may tend to be more heavily weighted in consumer discretionary, consumer staples, health care and information technology companies. 4 Consumer Discretionary Sector Risk. Companies in the consumer discretionary sector could be affected by, among other things, overall economic conditions, interest rates, consumer confidence, and disposable income. The success of consumer product manufacturers and retailers is tied closely to the performance of the overall domestic and global economy, interest rates, competition and consumer confidence. Consumer Staples Sector Risk. Companies in the consumer staples sector could be affected by, among other things, consumer tastes, government regulation, marketing, and consumer confidence. In addition, consumer staples companies may be subject to other factors affecting supply and demand, including performance of the overall domestic and global economy, interest rates, competition and consumer confidence and spending. Health Care Sector Risk. Companies in the health care sector could be affected by, among other things, patent protection, government regulation, research and development costs, litigation, and competitive forces. In addition, companies in the health care sector are subject to extensive government regulation and their profitability can be significantly affected by restriction on government reimbursement for medical expenses, rising costs of medical products and services, pricing pressure (including price discounting), limited product lines and an increased emphasis on the delivery of healthcare through outpatient services. Technology Sector Risk. The value of stocks of technology companies and companies that rely heavily on technology is particularly vulnerable to rapid changes in product cycles, rapid product obsolescence, government regulation and competition. Stocks of technology companies and companies that rely heavily on technology, especially those of smaller, less-seasoned companies, tend to be more volatile than the overall market. They are also heavily dependent on intellectual property rights and may be adversely affected by the loss or impairment of those rights. Companies in the information technology sector could be affected by, among other things, volatility in the companies’ growth rates, competition for qualified labor, and overall economic conditions. Real Estate Investment Trusts (“REITs”) Risk.
